Citation Nr: 1300604	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for right carpal tunnel syndrome. 

2.  Entitlement to a compensable initial evaluation for left carpal tunnel syndrome.  

3.  Entitlement to a compensable initial evaluation for right cubital tunnel syndrome.  

4.  Entitlement to a compensable initial evaluation for left cubital tunnel syndrome.  

5.  Entitlement to a compensable initial evaluation for ventral hernia (claimed as a stomach hernia).  

6.  Entitlement to a compensable initial evaluation for scar of the right shoulder. 

7.  Entitlement to a compensable initial evaluation for scars of the right knee. 

8.  Entitlement to a compensable initial evaluation for scar left wrist. 

9.  Entitlement to a compensable initial evaluation for scar right wrist.  

10.  Entitlement to a compensable initial evaluation for scar of the left elbow. 

11.  Entitlement to a compensable initial evaluation for scar of the right elbow. 

12.  Entitlement to an initial evaluation in excess of 10 percent for scars of the abdomen.  

13.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder clavical resection.  

14.  Entitlement to an initial evaluation in excess of 10 percent for kidney stones with hydronephrosis, ureteal injury status post ileal ureter and kidney infections.   

15.  Entitlement to an initial evaluation in excess of 10 percent for right knee injury, post-operative.  

16.  Entitlement to service connection for a bladder disorder to include as secondary to service connected disability.  

17.  Entitlement to service connection for a back disorder.  

18.  Entitlement to service connection for a left ankle sprain.  

19.  Entitlement to service connection for hypertension to include as secondary to service connected disability.  

20.  Entitlement to service connection for diabetes mellitus to include as secondary to service connected disability. 

21.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder, to include as secondary to service connected disability.  

22.  Entitlement to a total disability rating based on unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The RO only adjudicated whether the Veteran was seeking service connection for depression.  Though a Veteran may only seek service connection for a specific psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  Thus, the Board has recharacterized the issue before the Board as noted on the second page of this decision.

While entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) has not been fully adjudicated or otherwise developed for appeal, such issue has been raised by the record and is part and parcel of the 

increased rating claims being remanded herein.  Accordingly, the Board must remand the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).   

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record reflects that the Veteran has had treatment by private clinicians; however the only treatment records in the file, including a review of his Virtual VA file, are VA outpatient treatment records.  In May 2010, the Veteran submitted six VA Forms 21-4142.  He indicated at that time that the treatment began in 2001 and was for all of his VA claims.  In April 2012, the RO informed the Veteran that his forms had expired and new ones needed to be supplied by him.  In August 2012, the Veteran submitted six VA Forms 21-4142, which were signed by him.  The forms documented treatment from private examiners.  The Veteran did not indicate the dates or the disabilities for which he was treated by the clinicians.  The RO did not attempt to obtain the records or request further information from the Veteran.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2012).  The Board is unable to proceed with determinations in this claim until a request is made for the records identified by the Veteran.  

Kidney Disorder and Bladder Disorder

Service connection for a kidney disorder was granted in January 2009, and a 10 percent evaluation was assigned.  The Veteran's most recent VA examination for his 

service-connected kidney disability was in December 2008.  Findings contained in the December 2008 examination, as well as the November 2008 examination, are not complete, with respect to the disability in question.  In those examinations as the examiner did not discuss all the criteria necessary to properly evaluate the disorder.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508-7511 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  When the evidence of record is inadequate for the Board to properly evaluate a disability, a remand is necessary.  

Additionally the Veteran claims that he has a bladder disorder due to his service-connected kidney disorder.  An opinion as to whether the Veteran has a separate bladder disorder that is secondary to his service-connected kidney disorder has not been obtained.  Because the current record fails to afford this medical differentiation, remand is in order for further medical examination and opinion.  The Board cannot make its own independent medical determinations.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

Ventral Hernia

Service connection was granted for ventral hernia in January 2009, and a noncompensable evaluation was assigned.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2012).  The Veteran's most recent VA examination for his service-connected ventral hernia was in December 2008.  The findings contained in the December 2008 examination, as well as the November 2008 examination, are not complete with respect to the disability in question.  The Veteran must be examined to determine if the hernia meets the applicable criteria for a compensable rating.  Id. 

Left Ankle

The service treatment records show that the Veteran was treated for a left ankle injury in September 2000, and followed on several occasions thereafter for left ankle pain.  In December 2004, he reported a history of a left ankle injury.  He contends that he has continued to have pain in the left ankle.  The Veteran is competent to attest to left ankle pain since service; however, he has not been 

examined by VA to determine the etiology of any current left ankle disorder.  In light of the Veteran's continued complaints referable to his left ankle, as well as the current findings, and some question as to whether the claimed disability is related to the Veteran's military service, a remand for VA examination is necessary.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Right Knee

Service connection was granted in January 2009 for a right knee disorder.  The Veteran is seeking a higher initial rating for his service-connected right knee disorder, currently evaluated as 10 percent disabling.  The Veteran was examined by VA in November 2008, and motion of the right knee was recorded as flexion to 110 degrees with pain and extension was to 0 degrees.  There was no diminution on repetitive motion.  VA outpatient treatment records dated from 2008 reflect complaints of knee pain.  The records also show that he was treated for a right knee injury in May 2009.  He had continuing reports of swelling and pain.  Since he has not been examined in close to four years and had an intercurrent injury to the knee, an examination to determine the current status of his right knee disorder is necessary.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

TDIU

In addition, TDIU is an element of all appeals for an initial or increased rating.  Rice, 22 Vet. App. at 447.  If a claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, then whether TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  In the Veteran's substantive appeal, he raised the issue of entitlement to TDIU.  However, as the RO has not addressed TDIU, this issue must be remanded to the RO to adjudicate the issue in the first instance.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Further, the RO must attempt to obtain records from the clinicians identified by the Veteran already in the claims file and for which he has submitted proper forms.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected kidney disorder and to determine whether any bladder disorder found is related to his military service or to a service-connected disorder.

As to the service-connected kidney disorder, the claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and 

Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether the condition is productive of recurrent stone formation requiring one or more of the following:  diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  If not, the examiner should indicate whether the condition is productive of occasional attack of colic, not infected and not requiring catheter drainage, frequent attacks of colic, requiring catheter drainage, or frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If severe, the examiner should indicate where the condition is productive of albumin and casts with history of acute nephritis, or hypertension, albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension, constant albuminuria with some edema, or definite decrease in kidney function, or hypertension, persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80mg%, or creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

All pertinent pathology shown on examination must be annotated in the examination report.  In particular, the examiner must discuss whether there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  Also, the examiner must discuss the frequency of attacks of colic and the extent of any infection, kidney function impairment, or any necessary catheter drainage.  

As to the claimed bladder disorder, all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed bladder disorder is related to the Veteran's active duty service or to a service-connected disability, to include as to whether any bladder disorder found is due to or aggravated by the Veteran's service-connected kidney disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must 

indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected ventral hernia.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must fully describe the hernia, including size and location, and whether is it reducible or irremediable.  The examiner must provide information to rate the disability and specifically report whether the hernia is small, large, postoperative, or recurrent.  The examiner must express an opinion as to whether the hernia would be well supported by a belt under ordinary conditions and whether there is weakening of the abdominal wall and indication for a supporting belt.  If a supporting belt is not indicated, the examiner must so state, again with a complete explanation.  The report prepared must be typed.

4.  The Veteran must be afforded an examination to determine the current severity of his service-connected right knee disorder, and to determine whether any left ankle disorder found is related to his military service or to a service-connected disorder.

As to the right knee disorder, the claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 3 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the clinical findings, and with consideration of the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.  The examiner must specifically state if there is any evidence of ankylosis, subluxation, lateral instability, "locking," or 

effusion into the joint.  The examiner must address whether there is any instability of the semilunar cartilage of the right knee.  The examiner must also state whether there is impairment of the tibia and fibula, including whether there is nonunion with loose motion requiring a brace or malunion.  

As to the left ankle complaints, all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left ankle disorder is related to the Veteran's active duty service or to a service-connected disorder, to include as due to whether any left ankle disorder found is due to or aggravated by a service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate 

whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO must then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, to include entitlement to TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


